Citation Nr: 1822344	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-30 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left hip strain with osteoarthritis prior to August 1, 2013, and in excess of 30 percent for a total left hip replacement from October 1, 2014.

2.  Entitlement to service connection for a left foot disability, to include hallux limitus rigidus with metatarsal osteoarthritis.

3.  Entitlement to service connection for a right foot disability, to include hallux limitus rigidus with metatarsal osteoarthritis.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1991; September 1999 to March 2000; March 2002 to April 2002; April 2008 to July 2008; and October 2009 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, November 2010, July 2011 and September 2013 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2015, the appeal was remanded for additional development, to include the issuance of a Statement of the Case (SOC) for the issues of entitlement to service connection for a bilateral foot disability.  In the April 2015 decision, the Board also denied entitlement to service connection for left hand cellulitis and lymphangitis, and residuals of a left ankle injury.

Subsequently, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript of the hearing is of record.  At the hearing, the Veteran indicated that he wished to withdraw from his appeal the issue of entitlement to a higher evaluation for left hip strain with osteoarthritis.  The Veteran also provided testimony on the issues of entitlement to service connection for left hand cellulitis with lymphangitis, and a left ankle disability.  However, as the Board denied both claims in an April 2015 decision, and the Veteran has not properly appealed those decisions, these issues are not currently before the Board.

For reasons discussed below, the issues of entitlement to service connection for a right hip disability and low back disability are again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the August 2017 hearing, the Veteran, through his representative, expressed his intent to withdraw his appeal for entitlement to an evaluation in excess of 10 percent for left hip strain with osteoarthritis prior to August 1, 2013, and in excess of 30 percent for a total left hip replacement from October 1, 2014 and thereafter; the Board therefore has no jurisdiction over that appeal.

2.  The evidence is at least in relative equipoise as to whether the Veteran's left foot hallux limitus rigidus with metatarsal osteoarthritis is related to service.

3.  The evidence is at least in relative equipoise as to whether the Veteran's right foot hallux limitus rigidus with metatarsal osteoarthritis is related to service.


CONCLUSIONS OF LAW

1.  The appeal for entitlement to an evaluation in excess of 10 percent for left hip strain with osteoarthritis prior to August 1, 2013, and in excess of 30 percent for a total left hip replacement from October 1, 2014 and thereafter is dismissed.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2017).

2.  The criteria for entitlement to service connection for left foot hallux limitus rigidus with metatarsal osteoarthritis are met.  38 U.S.C. §§  1110, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for entitlement to service connection for right foot hallux limitus rigidus with metatarsal osteoarthritis are met.  38 U.S.C. §§  1110, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (d)(5) (West 2012); 38 C.F.R. §20.202 (2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. An appeal may be withdrawn on the record at a hearing. 38 C.F.R. § 20.204 (b)(1).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c).

At the August 2017 hearing, the claim for entitlement to a higher evaluation for a left hip disability was withdrawn on the record before the undersigned VLJ.  Accordingly, there remain no allegations of error of fact or law for appellate consideration as to the Veteran's increased rating claim for a left hip disability appeal, and it is dismissed.

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran has been diagnosed with osteoarthritis of both first metatarsophalangeal joints (MTP) (see January 24, 2012 private treatment record from Dr. R.P.J.) and bilateral hallux rigidius (see May 24, 2016 private treatment record from Dr. M.H.E.).  Accordingly, the requirement for the first element of entitlement to service connection has been met.

In regards to the second element for service connection, the Veteran asserts he has had issues with his feet since his periods of active duty service, and the in-service wear and tear on his feet (while performing duties as a jet engine mechanic) has caused his current disability.

Upon review of the Veteran's service treatment records (STRs), it is evident that the Veteran sought treatment for his feet on several occasions.  Indeed, the STRs note that in November 1990, the Veteran complained of, and was treated for warts on his right foot hallux.  In December 1990, he had warts removed from his right foot.  In July 2000, the Veteran complained of pain in both feet/heels, and stated that the pain began after exercises during drill over a weekend in June 2000.  In December 2000, he reported treatment for a sore right foot and heel by Dr. G.S., but was not given any physical restrictions.

In an October 2012 private opinion, Dr. J.H. diagnosed the Veteran with bilateral foot osteoarthritis, and noted that the diagnosis was conceivably brought on or made worse by the Veteran's military duties.  See October 5, 2012 private opinion by Dr. J.H., uploaded into the claims file on October 23, 2013.

The Veteran was afforded VA examination in July 2013 for his bilateral foot disability.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that bilateral foot first MTP joint hallus valgus (claimed as osteoarthritis) was diagnosed many years after the service; and while in service, there was no abnormal findings, diagnosis, or treatment of the above.  He concluded that it was not caused by or related to the time of active military service or service-connected bilateral Plantar Fasciitis.  However, as noted above, the Board notes that the Veteran did in fact seek treatment for his feet in service.

Additionally, in an August 2017 private opinion, Dr. M.H.E. noted that the Veteran suffered from chronic pain resulting from bilateral hallux limitus rigidius, and he stated that it was his opinion that this was directly related to time served in active duty due to wear and tear of the great toe joints by constantly bending down working on aircraft.  Dr. M.H.E. noted that the Veteran has had one failed surgery and a revision was performed to help with the Veteran's chronic pain; however, he still had significant limitation of the first MTP joint dorsiflexion.

The Board finds the evidence is at least in relative equipoise as to whether the Veteran's bilateral foot disability is related to service.  The evidence shows a current diagnosis of bilateral hallux limitus rigidus with metatarsal osteoarthritis, and treatment for his feet during service on more than one occasion.  The Veteran has competently and credibly described ongoing and continuous pain-related symptoms affecting his feet from his in-service treatment to the time of his July 2013 VA examination; and there is a positive nexus opinion of record that is based on a correct reading of the Veteran's medical history and description of the wear and tear he experienced in service.  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a bilateral foot disability, to include hallux limitus rigidus with metatarsal osteoarthritis, is warranted.  


ORDER

The appeal concerning entitlement to an evaluation in excess of 10 percent for left hip strain with osteoarthritis prior to August 1, 2013, and in excess of 30 percent for a total left hip replacement from October 1, 2014 and thereafter is dismissed.

Entitlement to service connection for left foot hallux limitus rigidus with metatarsal osteoarthritis is granted.

Entitlement to service connection for right foot hallux limitus rigidus with metatarsal osteoarthritis is granted.


REMAND

In regards to the claims of entitlement to service connection for right hip and low back disabilities, the Board remanded the claims in April 2015 to afford the Veteran new VA examination.  The Board asked the examiner to determine the nature and cause of any current low back and right hip disabilities.  

In rendering an opinion for the Veteran's right hip, the examiner was asked to address the conflict of evidence which showed that the Veteran's October 2010 VA examiner found no objective findings to support a diagnosis of right hip osteoarthritis and the findings of arthritis and arthrosis in private treatment records prior and subsequent to the examination.

For the low back disability, the examiner was asked to address what relationship, if any, the Veteran's low back disability had to his service-connected left hip disorder.  The examiner was also asked to address the Veteran's reports of low back problems since his release from service.

An April 2016 VA examiner determined that the Veteran's right hip mild degenerative joint disease was not caused by service, and there was no objective evidence to sustain that it had its onset while in service.  The examiner indicated that the condition was less likely than not secondary to the Veteran's service-connected left hip disability, and such a nexus could not be supported by current medical literature.  The examiner concluded that the right hip disability was as likely as not secondary to natural aging, and there was no objective evidence to support that the condition was aggravated, in any measurable way, by his service-connected left hip disability.

As to the Veteran's low back disability (lumbar spondylosis without myelopathy), the examiner indicated that the condition was not caused by service, and that there was no objective evidence to sustain that it had its onset in service.  The examiner opined that the condition was less likely than not secondary to the Veteran's service-connected left hip disability, and such a nexus could not be supported by current medical literature.  The examiner noted that the condition, as per medical literature, is the inevitable consequence of aging, regardless of race, profession, military history or trauma history [Curr Rev Musculoskelet Med (2009)2:94-104].  He concluded that there was no objective evidence to support that the condition was aggravated, in any measurable way, by the Veteran's service-connected left hip arthroplasty.

Further review of the record demonstrates a September 2009 hip MRI that diagnosed the Veteran with bilateral hips degenerative arthrosis, with the left greater than right.  Specifically, he had a right hip anterior superior labral tear with paralabral cyst formation.

The opinions did not address the Veteran's September 2009 MRI diagnosing a right hip disability in relation to the latter part of his active duty service (April 2008 to July 2008 and October 2009 to December 2009); nor did it address the concept of aggravation of his right hip and/or low back by his service-connected left hip and/or bilateral plantar fasciitis.  Neither did the opinions provide a rationale for the opinions; nor did it appear to consider all lay and medical evidence of record, including the Veteran's statements regarding the onset and the continuity of low back symptomatology.  Stegall v. West, 11 Vet. App. 268, 271.

Accordingly, the Board finds these opinions inadequate, and new VA examination should be afforded to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records and associate them with the claims file.

2.  Ask the Veteran to identify any private treatment records that he may have had for his right hip and low back disabilities, which is not already of record.  After obtaining releases, attempt to obtain and associate those treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  After completing directives 1 and 2, schedule the Veteran for a new VA orthopedic examination.  The claims file must be made available to, and reviewed by the examiner.  All tests deemed necessary, to include x-rays to confirm any arthritic conditions that may exist, should be conducted and the results reported in detail.

Following a review of the claims file, the examiner should offer the following opinion:

a.  Determine whether any right hip disability at least as likely as not (50 percent probability or greater) began in or is otherwise related to his periods of active military service. Please address the Veteran's dates of service, specifically his April to July 2008 and October to December 2009 dates of active service, and how, if at all, they are related to his September 2009 diagnosis of right hip arthritis.

b.  Notwithstanding the above, is it at least as likely as not (50 percent probability or greater) that the Veteran's current right hip disability was caused or aggravated beyond its natural progression by his service-connected left hip total replacement and/or bilateral plantar fasciitis?  The opinion must address both causation and aggravation, as these are two separate inquiries.

Based upon a review of the relevant evidence of record, the history provided by the Veteran, orthopedic examination, and medical principles, the VA examiner is asked to offer the following opinions as it relates to the low back disability:

a.  Determine whether any low back disability at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the Veteran's statements regarding the onset and the continuity of low back symptomatology.

b.  Notwithstanding the above, is it at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability was caused or aggravated beyond its natural progression by his service-connected left hip total replacement and/or bilateral plantar fasciitis?  The opinion must address both causation and aggravation, as these are two separate inquiries.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  

All opinions must be supported by a clear rationale.

4. After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


